PER CURIAM.
Rolando Cappe appeals his convictions for first-degree murder, conspiracy to commit first-degree murder, shooting into a vehicle, and unlawful possession of a firearm while engaged in a criminal offense. We conclude that the evidence was legally sufficient and that no evidentiary error was committed. See De Pena v. State, 20 Fla.L.Weekly D901, 652 So.2d 1273 (Fla. 3d DCA Apr. 12, 1995). We find no merit in the claim of jury selec*223tion error and the claim of improper closing argument.
Affirmed.